Citation Nr: 1444377	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968.  The Veteran died in October 2011; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue of entitlement to service connection for the cause of the Veteran's death can be adjudicated.


The Veteran filed a claim for service connection for rectal cancer that was denied in February 2008.  However, his exposure to herbicides during service had not been conceded at that time and, as a result, the issue of whether the rectal cancer was related to herbicide exposure was not discussed, and no medical opinions were obtained.  As VA has since conceded the Veteran's in-service exposure to herbicides, the Board finds that a medical opinion regarding whether his rectal cancer is related to herbicide exposure or is otherwise related to service would aid in adjudication of the claim.

The Board also notes that, although the cause of death initially listed on the Veteran's October 2011 death certificate was "colon cancer," with no other conditions listed, the certificate was amended twice in November 2011-first to state a cause of death of "metastatic lung cancer," then of "carcinoma of lung."  Post-service VA treatment records indicate that the Veteran was diagnosed with both rectal cancer and lung cancer.  The records noted that his rectal cancer was metastatic and also characterized his lung cancer as a secondary malignant neoplasm.  However, the appellant asserts that the origin of the Veteran's lung cancer had not been confirmed prior to his death.  Given the presence of multiple death certificates containing evolving descriptions of the Veteran's cancer, the Board finds that a medical opinion regarding the issue of whether the Veteran's lung cancer was related to his rectal cancer would aid in adjudication of the claim.

Additionally, the appellant testified during her hearing that the Veteran had been diagnosed with heart disease in 2005.  However, treatment records from 2005 are not associated with the claims file.  Moreover, treatment records from the nursing home where the Veteran briefly resided immediately prior to his death have not been requested.  On remand, attempts to identify and locate these additional treatment records should be made.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to provide the names and addresses of all medical care providers who treated the Veteran     for a heart condition and to complete the appropriate release forms.  In addition, ask her to complete an appropriate release form for treatment records from Delmar Gardens of Lenexa.  After the requested release forms are obtained, request any records that are not duplicates of those contained in the claims file.  In addition, obtain all VA medical records related to treatment for a heart condition dating since 2004.  If any requested records are unavailable, the appellant should be notified of such. 

2.  Send the claims file to a VA oncologist.  After review of the claims file and electronic records, the oncologist should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's lung cancer was a primary cancer site?  Please explain why or why not.

(b) If the lung cancer was not a primary cancer site, is it at least as likely as not (50 percent probability or greater) that the Veteran's rectal cancer, or any other primary cancer that metastasized to the Veteran's lungs, was caused by or a result of service, to include conceded exposure to herbicides?  Please explain why or why not.

3.  If, and only if, records obtained on remand show that the Veteran was diagnosed with ischemic heart disease, send the claims file to an appropriate VA clinician to determine whether any heart condition identified at least as likely as not (50 percent probability or greater) caused or materially contributed to the Veteran's death from cancer.  A complete rationale for the opinion expressed should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



